Citation Nr: 0532224	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  05-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005) for additional disability caused by 
improper diagnosis and treatment of a seizure disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from October 1961 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the St. Paul, 
Minnesota, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement dated in October 2005, the veteran's 
representative requested that the veteran be afforded a 
hearing before a Veterans Law Judge/Member of the Board of 
Veterans' Appeals at the RO by a traveling Member of the 
Board, or via video conference.  No such hearing has been 
scheduled to date.

In view of the foregoing, and to afford the veteran every due 
process consideration, the case is hereby remanded for the 
following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge/Member of the Board 
of Veterans' Appeals at the RO by a 
traveling Member of the Board, or via 
video conference, as preferred by the 
veteran.

Thereafter, the case should be returned to the Board for 
appellate consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


